Argued March 20, 1925.
Plaintiff, a passenger on defendant railroad, while in the act of moving from her seat in a dining-car, was thrown, by what is termed in the evidence a "terrible crash," against the corner of a table and injured; she recovered a verdict on which judgment was entered, and defendant has appealed.
The testimony relied on by plaintiff, giving the effect of the crash on other passengers and movable objects in the car, was sufficient to show that the sudden and unexpected motion of the train, which caused her to be injured, was one of unusual and extraordinary violence; the case could not properly have been taken from the jury.
The judgment is affirmed. *Page 236